Name: Commission Regulation (EEC) No 597/85 of 7 March 1985 amending Regulation (EEC) No 2814/84 as regards the amount of the security for import licences for basic cereals in respect of which the levy is fixed in advance
 Type: Regulation
 Subject Matter: plant product;  prices;  civil law;  tariff policy;  EU finance
 Date Published: nan

 8 . 3 . 85 Official Journal of the European Communities No L 68/21 COMMISSION REGULATION (EEC) No 597/85 of 7 March 1985 amending Regulation (EEC) No 2814/84 as regards the amount of the security for import licences for basic cereals in respect of which the levy is fixed in advance Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2814/84 is hereby replaced by the following : 'Article 2 By way of derogation from Article 12 ( 1 ) (b) of Regulation (EEC) No 2042/75, for import licences in respect of which the levy is fixed in advance and issued within the meaning of Article 21 ( 1 ) of Commission Regulation (EEC) No 3183/80 (') from 8 March to 31 July 1985, the amount of secu ­ rity shall be as follows :  16 ECU per tonne for products falling within subheadings and headings 10.01 B I, 10.01 B II, 10.02, 10.03, 10.04, 10.05 B and 10.07 of the Common Customs Tariff,  3,63 ECU per tonne for the other products. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 12 (2) thereof, Whereas Article 12 ( 1 ) (b) of Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 3536/84 (4), determines the amount of the security for licences for products as specified in Article 1 of Regu ­ lation (EEC) No 2727/75 and Article 1 of Council Regulation (EEC) No 1418/76 0 ; Whereas Commission Regulation (EEC) No 2814/84 (6) has increased temporarily the level of the securities for import licences . for basic cereals in respect of which the levy is fixed in advance ; whereas these amounts are currently too small for imports of basic cereals taking into account fluctuations in prices on the world market, monetary movements and the period of validity of the import licences ; Whereas the securities for import licences for basic cereals in respect of which the levy is fixed in advance should therefore again be increased temporarily ; whereas it is therefore necessary to amend Regulation (EEC) No 2814/84 ; Whereas these provisions do not affect import licences in respect of which the advance fixing of the levy has been requested prior to entry into force of this Regula ­ tion ; (') OJ No L 338 , 3 . 12. 1980, p . 1 . - Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (z) OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 213 , 11 . 8 . 1975, p. 5 . 0 OJ No L 330, 18 . 12. 1984, p . 12 . 0 OJ No L 166, 25 . 6 . 1976, p . 1 . (6) OJ No L 264, 5 . 10 . 1984, p . 14 .